DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered. 
 Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, line 13, recites “a left edge of the rear face to the card” which should be edited to read –a left edge of the rear face of the card--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, 5-7, 9, 10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US Patent 20130152451) in view of Sandford (US PGPUB 20180235202), hereinafter Larsen and Sandford, respectively.
Regarding claim 1, Larsen teaches a plug-in insect trap (device 20; Fig. 1) comprising: an electrical housing having rearwardly extending electrical connectors extending along an insertion axis to be connectable into an electrical outlet of a rear wall (portion of night light 28 surrounding plurality of male electric plugs 32 has a plurality of male electric plugs 32; Fig. 5), the electrical outlet flanked by left and right lateral regions of the rear wall (see Fig. 1) and a base (night light 28; Fig. 5); an insect attractant lamp (light emitting portion 30; Fig. 2) supported by the base (night light 28; Fig. 5) and extending upwardly from the base (see Fig. 5, wherein the light emitting portion extends upwardly from night light 28); an upwardly extending card having a front face opposite a rear face (adhesive portion 22 has an outer surface 42 opposite an adhesive surface 36; Fig. 5) providing a planar surface (center portion of adhesive surface 36 which is a planar surface; Fig. 5; Exhibit A) and a bottom end releasably supported by the base and extending rigidly upwardly in cantilever from the base (adhesive portion 22 has a bottom end which is releasably supported by the night light 28 and extends upwardly in cantilever; Fig. 5; Page 2, para. [0033]) to provide a straight line path from a left edge of the rear face of the card to the left lateral region of the rear wall when the plug-in insect trap is attached to the electrical outlet and to provide a straight line path from a right edge of the rear face of the card to the right lateral region of the rear wall when the plug-in insect trap is attached to the electrical outlet (see Exhibit A, wherein there is a straight line path from the top left and right edges of the card to the left and right lateral regions of the rear wall); and a sticky insect trapping adhesive attached to the rear face of the upwardly extending card (rear surface of adhesive portion 22 has an adhesive surface 36 for trapping insects; Fig. 5) wherein the insect attractant lamp is positioned between the upwardly extending card and the rear wall to allow 

    PNG
    media_image1.png
    479
    480
    media_image1.png
    Greyscale


Larsen not teach having an upwardly opening card slot extending substantially perpendicular to the insertion axis or a light reflecting surface.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsen to incorporate the teachings of Sandford to provide an upwardly opening card slot, as doing so would provide a structure which would give the card additional stability within the device, thereby reducing the chances that the card may accidentally fall off of the device, and also to provide a reflective surface, as doing so would enhance its attraction to insects and further improve the insect trapping efficiency and effectiveness, as recognized by Sandford (Page 5, para [0043]) and as understood by one of ordinary skill in the art.
Regarding claim 3, Larsen as modified teaches the limitations of claim 1, as indicated above and further teaches, wherein the front and rear faces (Larsen - adhesive surface 36 & outer surface 42; Fig. 5) of the upwardly extending card (Larsen - flexible structure 40) are bounded by the left and right edges and upper and lower edges (Larsen - See Figs. 3 & 5, wherein adhesive portion 22 has left, right, upper and lower edges) and wherein the upwardly extending card is extended in cantilever to fully expose the upper edge and left and right edges (Larsen - See Fig, 5 wherein adhesive portion 22 is in cantilever and has exposed edges).
Regarding claim 5, Larsen as modified teaches the limitations of claim 1, as indicated above and further teaches wherein the slot (Sandford - slot 130; Fig. 4) extends downwardly and laterally (Sandford - See. Fig. 4) across an upper end of the electrical housing (Larsen - portion of night light 28 surrounding male electric plugs 32; Fig. 5).
Regarding claim 6, Larsen as modified teaches the limitations of claim 5, as indicated above and further teaches wherein the front and rear surface of the upwardly extending card (Larsen - adhesive portion 22 has an adhesive surface 36 & outer surface 42; Fig. 5) is flanked by outer walls of 
Regarding claim 7, Larsen as modified teaches the limitations of claim 1, as indicated above, but does not teach wherein the upwardly extending card is planar. 
Sandford further teaches wherein the upwardly extending card (divider 134; Fig. 3) is planar (Page 1, paragraph [0005]; Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Sandford to Larsen, as modified, to provide a card that is planar as doing so would make it easier for the user to attach or remove the cards from the device, as understood by one of ordinary skill in the art.
Regarding claim 9, Larsen as modified teaches the limitations of claim 7, as indicated above, and further teaches wherein the card (Larsen - adhesive portion 22; Fig. 4) is configured to gaplessly nest in a stack of multiple cards (Larsen - Page 2, paragraph [0031]; see Fig. 3) for compact shipment.
Regarding claim 10, Larsen as modified teaches the limitations of claim 1, as indicated above and further teaches wherein the insect attractant lamp (Larsen - light-emitting portion 30; Fig. 5) is positioned rearwardly (Larsen - See Fig. 5) of the rear face (Larsen - adhesive surface 36) of the upwardly extending card (Larsen - adhesive portion 22; Fig. 5) but does not teach the lamp is exclusively positioned rearwardly of the rear face of the upwardly extending card. 
Sandford further teaches wherein the lamp (LEDs 124; Fig. 2) is exclusively positioned rearwardly of the rear face of the upwardly extending card (See Fig. 4, wherein LEDs are rearward of divider 134).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Sandford to Larsen, as modified, to provide a lamp that is exclusively positioned rearwardly of the rear face of the upwardly extending card, 
Regarding claim 15, Larsen as modified teaches the limitations of claim 10, as indicated above. Larsen as modified also teaches wherein the upwardly extending card (Larsen - adhesive portion 22; Fig. 5) blocks light (Larsen - Page 2, paragraph [0033]) from the insect attractant lamp (Larsen - light-emitting portion 30; Fig. 5) in a forward direction.
Regarding claim 16, Larsen teaches a method of trapping insects comprising the steps of: providing an insect trap (see trap, Fig. 5) having an electrical housing having rearwardly extending electrical connectors extending along an insertion axis to be connectable into an electrical outlet of a rear wall (plurality of male electric plugs 32 connect into outlet of a rear wall; Fig. 5), the electrical outlet flanked by left and right lateral regions of the rear wall (see Fig. 1), and a base (night light 28; Fig. 5); and an insect attractant lamp supported by the base (light-emitting portion 30 supported by night light 28; Fig. 5) and extending upwardly from the base (see Fig. 5); an upwardly extending card having a front face opposite a rear face providing a light emitting planar surface (see planar surface identified in Exhibit A) and a bottom end (adhesive portion 22 has a front face, rear face and bottom end; Fig. 5; Page 2, para. [0033]), wherein an upwardly extending card extends rigidly upwardly in cantilever from the base (see Fig. 5) to provide a straight line path from a left edge of the rear face to the card to a left lateral region of the rear wall when the plug-in insect trap is attached to the electrical outlet and to provide a straight line path from a right edge of the rear face of the card to the right lateral region of the rear wall when the plug-in insect trap is attached to the electrical outlet (see Exhibit A, wherein straight lines of path go from the top left and right edges of the rear face of the card to left and right lateral regions of the rear wall) and wherein a sticky insect trapping adhesive is attached to the rear face of the upwardly extending card (rear surface of adhesive portion 22 has an 
Larsen does not teach a method of providing an upwardly opening card slot extending substantially perpendicular to the insertion axis and inserting the bottom end of an upwardly extending card into the card slot such that the upwardly extending card extends rigidly upwardly or a light reflecting surface.
Sandford teaches a method of providing an upwardly opening card slot (slot 130; Fig. 4) extending substantially perpendicular to the insertion axis (see Figs, 2 & 4) and inserting the bottom end of an upwardly extending card into the card slot such that the upwardly extending card extends rigidly upwardly (divider 134 is inserted into slot 130; Figs. 2-4) and a light reflecting surface (reflective coating underneath adhesive on inside surface 170; Fig. 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsen to incorporate the teachings of Sandford to provide a slot for the upwardly extending card and a light reflecting surface, as doing so would allow the user to more easily attach the card to the device and would enhance the device’s attraction to insects and further improve the insect trapping efficiency and effectiveness, as recognized by Sandford (Page 5, para [0043]) and as understood by one of ordinary skill in the art.
Regarding claim 17, Larsen as modified teaches the limitations of claim 16, as indicated above, and further teaches wherein the upwardly extending card (Sandford - divider 134; Fig. 3) is extended in cantilever to be unattached on a top end and at the left and right edges of the upwardly extending 
Regarding claim 18, Larsen as modified teaches the limitations of claim 16, as indicated above and further teaches wherein the upwardly extending card is inserted in a downwardly direction into the slot (Sandford - see Fig. 4, card 134 (and trap portion 114) can be downwardly inserted into the slot 130).
Regarding claim 19, Larsen as modified teaches the method of claim 18, as indicated above and further teaches the step of removing the upwardly extending card in an upward direction (Sandford -See fig. 21. upwardly extending card 850 can be removed in an upward direction).
Regarding claim 20, Larsen as modified teaches the method of claim 19, as indicated above and further teaches wherein the left and right edges of the upwardly extending card are exposed to be manually gripped to be removed in the upward direction (Larsen - the left and right edges of adhesive portion 22 are exposed and can be gripped to be removed in the upward direction; Page 1, para. [0007]; Fig. 5).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Sandford as applied to claims 1, 3, 5, 6, 7, 9, 10, 15, 16, 17, 18, 19 and 20 above, and further in view of Smith (US PGPUB 20190174736), hereinafter Larsen, Sandford and Smith, respectively.
Regarding claim 8, Larsen, as modified, teaches the limitations of claim 7, as indicated above. However, Larsen as modified does not teach wherein the upwardly extending card is a paper material.
Smith teaches a cartridge for an insect trapping device, wherein the upwardly extending card (adhesive portion 152; Figs. 1-4) is a paper material (Page 3, paragraph [0053]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Smith to Larsen, as modified, to provide an upwardly extending card that is composed of a paper material as doing so would provide an .
Claims 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Sandford as applied to claims 1, 3, 5, 6, 7, 9, 10, 15, 16, 17, 18, 19 and 20 above, and further in view of Willcox (US PGPUB 20080229652), hereinafter Larsen, Sandford and Willcox, respectively.
Regarding claim 11, Larsen as modified teaches the limitations of claim 10, as indicated above. However, Larsen as modified does not teach wherein the insect attractant lamp is an upwardly extending light bar supporting a plurality of light emitting elements (LEDs).
Willcox teaches an insect trapping apparatus with attracting light, wherein the insect attractant lamp (light trap 10; Fig. 5) is an upwardly extending light bar (light housings 12, 112, 212; page 3, paragraph [0031]) supporting a plurality of light emitting elements (LEDs) (light sources 60a, 60b, 160a & 160b; Figs. 5 & 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Willcox to Larsen, as modified, to provide an upwardly extending light bar with a plurality of LEDs, so doing so would provide a uniform amount of light and greater amount of light throughout the device which could act to attract more insects, as understood by one of ordinary skill in the art.
Regarding claim 12, Larsen as modified teaches the limitations of claim 11, as indicated above and further wherein the plurality of LEDs are supported exclusively on left and right sidewalls of the upwardly extending light bar (Willcox - light sources 60a, 60b, 160a & 160b; Figs. 5 & 9) to project light in a primary lateral direction parallel to a surface of the wall (Willcox - see Fig. 9; Page 3, paragraph [0031]) supporting the electrical outlet (Larsen - female electric receptacles 26; Fig. 1) when the plug-in insect trap is connected to the electrical outlet.

Sandford teaches wherein the LEDs (LEDs 124; Fig. 4) emit light at two distinct frequency bands (flickering light; Page 6, paragraph [0045]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Sandford to Larsen, as modified, to provide LEDs that emit light at two distinct frequency bands, as doing so would provide a flickering light/frequencies which some species of insects find attractive, as recognized by Sandford (Page 6; paragraph [0045]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Sandford and Willcox as applied to claims 11,12 and 13 above, and further in view of Lin (US PGPUB 20090038207), hereinafter Larsen, Sandford, Willcox and Lin, respectively.
Regarding claim 14, Larsen as modified teaches the limitations of claim 13, as indicated above. However, Larsen as modified does not teach wherein the LEDs emit light at 369 nm and 398 nm. 
Lin teaches a flying insect trap (abstract and Figs.) including LED lights that emit light in the UV range (abstract, ranges less than 400 nm encompassing applicant's claimed numbers) and wherein the LEDs emit light in the range 350-380nm (para 0021), particularly emitting light at a wavelength of 370nm (para 0024).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Lin to Larsen, as modified, to provide LEDs that emit light at UV wavelengths, as doing so would provide a light that is likely attractive to various insects, as recognized by Lin (para 0024).
re Aller, 105 USPQ 233 and since such a modification lacks any disclosed criticality.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Sandford as applied to claims 1, 3, 5, 6, 7, 9, 10, 15, 16, 17, 18, 19 and 20 above, and further in view of Wright (US PGPUB 20120266519), hereinafter Larsen, Sandford and Wright, respectively.
Regarding claim 21, Larsen as modified teaches the limitations of claim 1, as indicated above and further teaches a base (Larsen - night light 28) and an upwardly extending card (Larsen - adhesive portion 22) but does not teach wherein the card extends above the base by at least 35 mm.
Wright teaches an upwardly extending card (flexible glue board or sheet 38) that is 18" in length, and would therefore extend above the base by at least 35 mm.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Wright to Larsen, as modified, to provide a card that extends above the base, as doing so would increase the surface area of the card that is available to trap insects thus increasing the effectiveness of the trap, as understood by one of ordinary skill in the art.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Sandford as applied to claims 1, 3, 5, 6, 7, 9,10,15,16,17,18,19 and 20 above, and further in view of Rocha (US PGPUB 20190045771), hereinafter Larsen, Sandford and Rocha, respectively.

Rocha teaches an upwardly extending card (sticky paper 27; Fig. 2) having a width extending along the upwardly opening card slot that is greater than a width of the base (see Fig. 1, wherein sticky paper 27, on the rear of faceplate 15, has a width extending along groove 16 that is greater than the width of electrical housing 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Rocha to Larsen, as modified, to provide a card with a width that is greater than the width of the base, as doing so provides a greater surface area for trapping insects without increasing the size of the base which takes up valuable space in the outlet of the wall, which could possibly block a secondary outlet thus preventing its use, as understood by one of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive.
Applicant argued that “the adhesive portion 22 fails to provide (2) a straight line path from a left edge of the rear face of the card to the left lateral region of the rear wall when the plug-in insect trap is attached to the electrical outlet and (3) a straight line path from a right edge of the rear face of the card to the right lateral region of the rear wall when the plug-in insect trap is attached to the electrical outlet, as claimed.”
Regarding applicant’s argument Larsen fails to teach a straight line path from a left edge of the rear face of the card to the left lateral region of the rear wall and a straight line path from a right edge of the rear face of the card to the right lateral region of the rear wall, this has not been found persuasive. 
Applicant argued that “Larsen fails to contemplate broad distribution of light off the rear wall where the left and right edges of the adhesive surface 36 are curved inward and blocked from reflecting light off the rear wall. Therefore Larsen fails to teach…. a base having an upwardly opening card slot extending substantially perpendicular to the insertion axis; and an upwardly extending card having a front face opposite a rear face providing a light reflecting planar surface and a bottom end releasably supported by the upwardly opening slot of the base and extending rigidly upwardly in cantilever from the base to provide a straight line path from a left edge of the rear face of the card to the left lateral region of the rear wall when the plug-in insect trap is attached to the electrical outlet and to provide a straight line path from a right edge of the rear face of the card to the right lateral region of the rear wall when the plug-in insect trap is attached to the electrical outlet; and wherein the insect attractant lamp is positioned between the upwardly extending card and the rear wall to allow reflection of light off the left and right edges of the rear face of the card to the left and right lateral regions, respectively, of the rear wall.”
In response to applicant’s argument that Larsen fails to contemplate broad distribution of light off the rear wall where the left and right edges are curved inward and blocked from reflecting light off the rear wall, the limitations as recited in claim 1 are still taught by Larsen in view of Sandford, as explained in the rejection above. Specifically, Larsen does teach a straight line path from a left edge of the rear face of the card to the left lateral region of the rear wall and a straight line path from a right edge of the rear face of the card to the right lateral region of the rear wall, as explained above. Larsen also teaches emission of light off the left and right edges of the rear face of the card to the left and right lateral regions of the rear wall, as explained above. Additionally, Sandford teaches the other limitations of: a card slot and a light reflecting surface. 
Applicant argued that “Sandford fails to contemplate reflection of light off the rear wall where instead the light is reflected forward through the front openings…. Larsen and Sandford, taken alone or in combination, fail to teach the amended claim limitations” of claim 1.
In response to applicant’s argument, while Sandford does not contemplate reflection of light off the rear wall, he does teach a reflective surface. The teachings of a reflective surface applied to the Larsen therefore teach the limitations as recited in claim 1.
Applicant argued that “Prior art Smith, Wilcox, Lin, Wright, and Rocha teach insect traps but fail to remedy the deficiencies of Larsen and Sandford since they fail to teach a "straight line path" from the edges of a sticky surface of a card to the rear wall, as claimed. Smith, Wilcox, Lin and Wright teach forward or downward facing light which does not reflect light off a rear wall and Rocha teaches a housing/T-joint which blocks a "straight line path" of the edges of the sticky surface to the rear wall. 
The teachings of the prior art do not recognize the benefits of broad distribution of light off the rear wall where, instead, it is taught that insect traps have forward facing light openings per Sandford or light is primarily directed upward per Larsen. The present invention provides a solution that simplifies the reflection of light off edges of a rear surface of a planar card to the wall using a cantilevered card design.”
In response to applicant’s argument that prior art Smith, Willcox, Lin, Wright, and Rocha teach insect traps but fail to remedy the deficiencies of Larsen and Sandford, however Larsen in view of Sandford does teach a straight line path off the edges of a rear surface a planar card to the rear wall using a cantilevered card design, as explained above. Therefore, Smith, Willcox, Lin or Wright do not need to also teach this limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to various types of insect attractant lamps which share similar structural limitations to those described in the current application.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643